             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00156-MOC-WCM

KRISTINA RENE FROST and           )
GARY ALLEN MAYS,                  )
Individually and as Personal      )
Representatives of the Estates of )
Shawna Rene Mays and              )
Tristan Allen Mays                )
                                  )                          ORDER
                  Plaintiffs,     )
v.                                )
                                  )
AMSAFE COMMERCIAL                 )
PRODUCTS, INC., AMSAFE, INC.,     )
TRANSDIGM GROUP, INC., and        )
SHIELD RESTRAINT SYSTEMS, INC. )
                                  )
                  Defendants.     )
                                  )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 17) filed by Kelly Eisenlohr-Moul. The Motion

indicates that Ms. Eisenlohr-Moul, a member in good standing of the Bar of

this Court, is local counsel for Defendants and that she seeks the admission of

Lindsey J. Boyd, who the Motion represents as being a member in good

standing of the Bar of the States of Kentucky and California. It further appears

that the requisite admission fee has been paid.




    Case 1:21-cv-00156-MOC-WCM Document 18 Filed 07/30/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 17) and ADMITS

Lindsey J. Boyd to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: July 30, 2021




                                       2

    Case 1:21-cv-00156-MOC-WCM Document 18 Filed 07/30/21 Page 2 of 2
